DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed on 06/24/20 have been entered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
in lines 5 and 8-9, “the well tubular metal structure”.  It is unclear if that limitation refers to the recited “a well tubular metal structure” in line 2, or if it refers to the “another well tubular metal structure” recited in line 2 which renders the claim indefinite;
in lines 10-11, “at least one of the end parts comprising at least one circumferential groove”. The recitation at least one end parts may suggest the expandable metal sleeve may comprise only one end.  It is unclear how can the expandable metal sleeve comprise only one end which renders the claim indefinite;
Claims 1, 5, 6, 7, 9 and 14-15 recite the following limitation:

Claims 2-4, 6, 9, 11 and 14 recite the following limitation:
“projection(s)”.  It appears it was intended to recite “the circumferential projection”.
Claim 13, in lines 1-2, recites the limitation “a well tubular metal structure”.  It is unclear if this is a second well tubular metal structure or the same as the one(s) recited in claim 1, line 2 which renders the claim indefinite.
Claim 14, recites:
in lines 1-2, “an expandable metal sleeve”. It is unclear if this is a second expandable metal sleeve or the same as the one recited in claim 1, line 6 which renders the claim indefinite.
in line 2, “an annular barrier”. It is unclear if this is a second annular barrier or the same as the one recited in claim 1, line 1 which renders the claim indefinite.
Claim 8, 10 and 12 are also considered rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rummel et al. (U.S. 6,640,893 B1 – “Rummel”) in view of Stewart et al. (U.S. 10,385,993 B2 – “Stewart”). 
	Referring to claims 1-6, 9 and 11-12:   Rummel teaches:
[1]:  an annular barrier (Fig. 1) for providing zonal isolation in an annulus downhole between a well tubular metal structure (as shown in Fig. 1, there is a well tubular metal structure, also see abstract, “sleeve … made out of metal” ) and another well tubular metal structure or a wall (3) (Fig. 1) of a borehole (claim 9, last line “borehole wall”, see Fig. 1), the annular barrier (as shown in Fig. 1) having an axial extension (as evidenced by Fig. 1 it has an axial extension) and comprising:
-a tubular metal part (7) (Fig. 1, Col. 2: 65, “metallic tubular 7”) with an inner part face and an outer part face and configured to be mounted as part of the well tubular metal structure (as evidenced by Fig. 1), and
-an expandable metal sleeve (5) (Fig. 1, Col. 3: 1, “sleeve 5 is constituted by a metal”.  On the left of Fig. 1 shows sleeve 5 is expanded) surrounding the tubular metal part (7) (as shown in Fig. 1), forming an expandable space therebetween (Fig. 1 shows the space therebetween); 
the expandable metal sleeve (5) is configured to be expanded in a well downhole from a first outer diameter (Fig. 1, right side shows a first outer diameter of sleeve 5) to a second outer diameter (Fig. 1, left side shows an expanded second outer diameter of sleeve 5),
 in order to abut against the well tubular metal structure or the wall (3) (abstract, “element under pressure in order to form said sleeve (5) and to apply it to the walls of 
[4]:  wherein the tubular metal part (7) comprises an indentation in the inner part face opposite the projection (Fig. 1 shows element 7 has an indentation in the inner part face that contains element 11).
[5]: further comprising a sealing element (11) arranged in the groove (as shown in Fig. 1);

Rummel does not explicitly teach:
[1]:  the tubular metal part bulges radially outwards in relation to the axial extension, forming at least one circumferential projection engaging the groove, providing a connection of the expandable metal sleeve to the tubular metal part;
[2]:  wherein the projection has a projection height which varies along the circumference of the tubular metal part;
[3]:  the projection is provided by means of an expander tool pressing from within the tubular metal part;
[6]:  wherein the expandable metal sleeve comprises several grooves, wherein the tubular metal part comprises a corresponding number of projections;

[11]:  wherein the tubular metal part has a first thickness and a second thickness at the projection, which second thickness is substantially the same as the first thickness.
[12]:  wherein the second thickness is substantially uniform since some thinning occurs during the bulging of the tubular metal part.

Stewart teaches his invention wherein:
[1]:  a tubular metal part (of element 24, Fig. 1) bulges radially outwards in relation to an axial extension (as shown in Fig. 1) forming at least one circumferential projection engaging the groove, providing a connection of the expandable metal sleeve to the tubular metal part (Col. 1: 6-8, “a sleeve onto each of the tubulars to be connected to form a metal to metal sealed connection”);
[2]:  wherein the projection (Fig. 1, of element 50 inside groove 66) has a projection height which varies along the circumference of the tubular metal part (as evidenced in Fig. 1);
[3]:  the projection (66) (Fig. 1) is provided; and also a tool (70) (Fig. 1) capable of  pressing.
[6 and 9]:  an expandable metal sleeve (46) (Fig.1) (Col. 3: 44-45) comprises several grooves (66, 68) (Col. 4: 29) (Fig. 1);
[11]:  wherein the tubular metal part has a first thickness and a second thickness at the projection, which second thickness is substantially the same as the first thickness 
[12]:  wherein the second thickness is substantially uniform since some thinning occurs during the bulging of the tubular metal part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rummel’s invention in view of Stewart comprising: 
[1]:  a tubular metal part (of element 24, Fig. 1) bulges radially outwards in relation to an axial extension (as shown in Fig. 1) forming at least one circumferential projection engaging the groove, providing a connection of the expandable metal sleeve to the tubular metal part (Col. 1: 6-8, “a sleeve onto each of the tubulars to be connected to form a metal to metal sealed connection”);
[2]:  wherein the projection (Fig. 1, of element 50 inside groove 66) has a projection height which varies along the circumference of the tubular metal part (Stewart, as evidenced in Fig. 1);
[3]:  that provides the projection (66) (Fig. 1) and a tool (70) (Fig. 1) capable of  pressing.
[6]:  wherein the expandable metal sleeve comprises several grooves, and wherein the tubular metal part comprises a corresponding number of projections (Stewart, as evidenced by Fig. 1); 
[9]:  wherein each end part of the expandable metal sleeve comprises grooves, and the tubular metal part comprises a corresponding number of projections, each projection engaging one of the grooves;

[12]:  wherein the second thickness is substantially uniform since some thinning occurs during the bulging of the tubular metal part.
in order to have “a seal between the inside of the tubular members at the connection, and does not require any machining at the ends of the tubular members” (Col.1: 51-55).
	
Rummel does not explicitly teach:
[7]:  wherein one of the grooves is fluidly connected with a channel for measurement of pressure as the tubular metal part bulges into the groove.
[8]:  wherein the tubular metal part comprises an expansion opening for allowing fluid to enter in order to expand the expandable metal sleeve.
However, Rummel teaches:
(Col. 4: 13-15): “create multiple passages allowing the injected to penetrate the chamber … to provoke deformation of the part of the sleeve 5 and inflation thereof; and
(Col. 3: 50-58): “cement injected under pressure … penetrates … the orifices … promoting the application of pressure … to the total surface of the deformable part of the sleeve”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rummel’s invention in view of Stewart comprising

[8]:  wherein the tubular metal part comprises an expansion opening for allowing fluid to enter in order to expand the expandable metal sleeve,
in order “to combine good qualities of anchoring and good qualities of seal” (Col. 4: 45-46). 

Rummel substantially teaches the invention as discussed and as claimed above wherein the expandable metal sleeve has an intermediate part between the end parts.
Rummel does not explicitly teach:
	[10]:  the intermediate part having a smaller thickness than that of the end parts.
	It would have been an obvious matter of design choice to have the intermediate part having a smaller thickness than that of the end parts, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art. In re Rose , 105 USPQ 237 (CCPA 1955).
	
 	Rummel further teaches:
[13]:  where the tubular metal part (7) of the annular barrier is mounted as part of the well tubular metal structure (ibid claim 1 above and Fig. 1).

For claims 14-15, elements that have been previously labeled above are not being labeled again.

-    positioning the expandable metal sleeve around the tubular metal part (Fig. 1),
-    positioning the expander tool (ibid claim 3)  inside the tubular metal part opposite the groove of the expandable metal sleeve (ibid claim 3 above with obviousness statement),
-    expanding the expander tool radially outwards until the tubular metal part bulges into the groove, forming a projection engaging the groove and fastening the expandable metal sleeve to the tubular metal part (ibid claim 3 above with obviousness statement).

[15]:  Rummel teaches a mounting method according to claim 14, wherein the expander tool expands radially outwards until a sealing element in the groove is compressed (Rummel, Co. 1: 27, “mechanical compression”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasquez (U.S. 2018/0148992 A1) teaches an annular barrier in an annulus downhole between a well tubular and another well tubular structure, an expandable sleeve surrounding the tubular part and a fluid channel.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANUEL C PORTOCARRERO/Examiner, Art Unit 3672   
05/31/21